Case: 15-10164     Date Filed: 05/16/2017   Page: 1 of 17


                                                          [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          _______________________

                                 No. 15-10164
                             Non-Argument Calendar
                           _______________________

                      D.C. Docket No. 1:14-cr-20488-JLK-1

UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,

                                       versus

LI VALDES,

                                                    Defendant-Appellant.

                           _______________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                          _______________________

                                  (May 16, 2017)

Before MARCUS, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:

      Li Valdes appeals his 57-month sentence, imposed after he pled guilty to one

count of conspiracy to possess ethylone with intent to distribute, in violation of 21

USC §§ 841(a)(1) and 846. On appeal, Mr. Valdes argues that the district court
                  Case: 15-10164   Date Filed: 05/16/2017   Page: 2 of 17


erred by calculating his base offense level using a conversion ratio of one gram of

ethylone to 500 grams of marijuana, based on finding that 3, 4‒methylendoxy‒N‒

ethylamphetamine was the most closely related controlled substance to ethylone.

He further argues that the district court abused its discretion in allowing the

government’s expert witnesses to testify, as their testimony was not helpful to any

facts in issue.

       We have already considered and rejected these arguments in the appeal filed

by Mr. Valdes’ co-defendant, and now affirm for the reasons stated in that opinion,

a copy of which is attached. See United States v. Brey, No. 15-10165, 2015 WL
5521181, at *1 (11th Cir. Sept. 21, 2015).




                                             2
          Case: 15-10164
                15-10165   Date Filed: 05/16/2017
                                       09/21/2015   Page: 3
                                                          1 of 17
                                                               15


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10165
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:14-cr-20488-JLK-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ADIEL SANCHEZ BREY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (September 21, 2015)

Before MARCUS, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
             Case: 15-10164
                   15-10165     Date Filed: 05/16/2017
                                            09/21/2015      Page: 4
                                                                  2 of 17
                                                                       15


      Adiel Sanchez Brey appeals his 43-month sentence of imprisonment,

imposed after he pled guilty to one count of conspiracy to possess with intent to

distribute ethylone. Because ethylone is not listed in the applicable sentencing

guidelines, the district court, to determine Brey’s base offense level, was required

to convert the quantity of ethylone to its equivalent in marijuana by using the

marijuana equivalency of the most closely related controlled substance listed in the

guidelines. Brey’s challenges on appeal all broadly relate to the district court’s

determination of the most closely related substance and the resulting conversion

ratio the court applied. After careful review, we affirm.

                                           I.

      Brey pled guilty to one count of conspiracy to possess with intent to

distribute ethylone. According to the presentence investigation report (“PSR”),

Brey admitted brokering a deal for one kilogram of “molly” between a confidential

source and Brey’s co-defendant, Li Valdes. The PSR states that “molly” is a term

referring to several schedule I controlled substances and their analogues, including

MDMA/ecstasy (3,4-methylenedioxy-methamphetamine), MDMC/methylone (3,4-

methylenedioxy-methcathinone),       and        ethylone   (1-(1,3-benzodioxol-5-yl)-2-

(ethylamino)propan-1-one).     Laboratory analysis revealed that the substance

Valdes provided to Brey was ethylone, with a net weight of 999.3 grams.




                                           2
             Case: 15-10164
                   15-10165     Date Filed: 05/16/2017
                                            09/21/2015   Page: 5
                                                               3 of 17
                                                                    15


      Ethylone is not referenced in § 2D1.1 of the United States Sentencing

Guidelines Manual (“U.S.S.G.), which provides the base offense level for drug

offenses. When a controlled substance is not referenced in the guidelines, the court

must “determine the base offense level using the marihuana equivalency of the

most closely related controlled substance referenced in this guideline.” U.S.S.G.

§ 2D1.1 cmt. n.6 (“Application Note 6”). In making that determination, the court

must consider, “to the extent practicable,” the following three factors:

(1) chemical structure, (2) effect on the user (whether stimulant, depressant, or

hallucinogenic), and (3) relative potency of the drug. See id.

      The PSR concluded that the substance most closely related to ethylone was

MDMC (methylone) and that ethylone had “half the potency of MDMA.” PSR

¶ 18. One gram of MDMA is equivalent to 500 grams of marijuana, see U.S.S.G.

§ 2D1.1 n.8(D), so the PSR halved the MDMA ratio and found that one gram of

ethylone was equivalent to 250 grams of marijuana. Applying the 1:250 ratio

derived the equivalent of 249.825 kilograms of marijuana, for a base offense level

of 24, which was reduced to a total offense level of 21 after application of a three-

level reduction for acceptance of responsibility. With a criminal history category

of III, Brey’s advisory guideline range was 46 to 57 months’ imprisonment.

      The government objected to the PSR’s conversion ratio. According to the

government, ethylone was most closely related in structure and effect to MDEA,


                                          3
                Case: 15-10164
                      15-10165      Date Filed: 05/16/2017
                                                09/21/2015      Page: 6
                                                                      4 of 17
                                                                           15


an analog of MDMA, and should carry the same ratio of 1 gram of substance to

500 grams of marijuana. See U.S.S.G. § 2D1.1 cmt. n.8(D). The government

acknowledged that no scientific data or literature existed on ethylone’s potency, so

there was no way to know if it was more or less potent than MDEA or methylone.

Brey responded that a lower ratio should apply—either the 1:250 ratio applied by

the PSR or a 1:125 ratio—because the available scientific evidence suggested that

ethylone was at least half as potent as MDEA and MDMA. Brey agreed with the

government that ethylone’s chemical structure was most similar to MDEA, and he

acknowledged that ethylone had a similar effect on the user as MDMA, MDEA,

and methylone.        But, according to Brey, potency was “the crucial factor in

determining the conversion ratio to be applied.” Doc. 56 at 13.

      In anticipation of sentencing, the government noticed its intent to call two

expert witnesses to testify about ethylone’s chemical structure and its effect on the

user. Brey moved to exclude the expert testimony under Daubert 1 and Rule 702 of

the Federal Rules of Evidence. He contended that the only fact at issue was

ethylone’s potency, about which the experts could not testify given the lack of

available scientific data or literature on the question. Thus, according to Brey, the

expert testimony would not help the district court determine a fact in issue.




      1
          Daubert v. Merrell Dow Pharm., 509 U.S. 579, 113 S. Ct. 2786 (1993).
                                               4
              Case: 15-10164
                    15-10165     Date Filed: 05/16/2017
                                             09/21/2015   Page: 7
                                                                5 of 17
                                                                     15


      At the sentencing hearing, the district court denied Brey’s motion to exclude

the expert testimony, stating that it did not know the controlled substances well and

could benefit from the testimony. The government then called as expert witnesses

Dr. Daniel Willenbring and Dr. Cassandra Prioleau, both drug-science specialists

with the Drug Enforcement Agency.

      Dr. Willenbring, a chemist, testified that ethylone and MDEA were very

similar in chemical structure and that there was no drug in the guidelines that was a

better match for ethylone than MDEA. The only difference between ethylone and

MDEA, according to Dr. Willenbring, was the “beta Keto,” an oxygen atom added

to MDEA to make it ethylone. On cross-examination, Dr. Willenbring explained

that potency could not be determined from chemical structure.

      Dr. Prioleau, a pharmacologist, testified that ethylone “is expected to have a

stimulant effect in the central nervous system that is substantially similar to that of

MDEA.” Doc. 97 at 21. Dr. Prioleau was not aware of any human or animal

studies on the potency of ethylone, and she admitted that ethylone could be more

potent than, less potent than, or equally as potent as MDEA or methylone.

      After the experts testified, the government argued that the 1:500 ratio should

apply because the first two factors under Application Note 6, chemical structure

and effect on the user, favored the government, while the third factor, potency, was

an “unknown” that should be considered “neutral,” so “the scales tip in favor of the


                                          5
             Case: 15-10164
                   15-10165     Date Filed: 05/16/2017
                                            09/21/2015    Page: 8
                                                                6 of 17
                                                                     15


Government.”     Id. at 30.   The government asserted that ethylone’s unknown

potency should not benefit Brey, because the risk and danger of these substances is

that young people take these pills, which are shipped over from China, without

knowing what they actually contain. Brey responded that the government had the

burden of proving its proposed finding by a preponderance of the evidence, and

that “the issue of potency is a guess” that “does not rise to the level of . . . a

preponderance standard.” Id. at 31. He argued that the district court should take a

conservative approach and apply the 1:250 ratio.

      The district court sustained the government’s objection, finding that the

government had “established by reasonable and reliable expert opinion that the

ratio should be 1 to 500.” Id. at 36. The court explained its conclusion as follows:

                    The Court finds that the three factors that the Court
             must consider have been considered. The first two factors
             under this evaluation were not in contest; it was the third
             factor that was in contest.

                     The Court finds that the substance ethylone is
             appropriately and more properly considered in relation to
             the listed substance of MDEA [than] otherwise.

Id. at 37. At the court’s request, the probation officer recalculated Brey’s total

offense level to be 23, resulting in a guideline range of 57 to 71 months’

imprisonment. The district court granted a downward departure based on the

government’s substantial-assistance motion, pursuant to U.S.S.G. § 5K1.1, and

sentenced Brey to 43 months’ imprisonment. Brey now brings this appeal.
                                          6
                Case: 15-10164
                      15-10165       Date Filed: 05/16/2017
                                                 09/21/2015       Page: 9
                                                                        7 of 17
                                                                             15




                                               II.

                                                A.

       Brey first contends that the district court failed to make factual findings

required by Rule 32(i)(3)(B), Fed. R. Crim. P., in support of its chosen conversion

ratio of 1 gram of ethylone to 500 grams of marijuana. 2 We review a district

court’s compliance with Rule 32(i) de novo. 3 See United States v. Vincent, 121
F.3d 1451, 1453 (11th Cir. 1997) (citing a previous version of the rule).

       Under Rule 32(i)(3)(B), the district court at sentencing must, “for any

disputed portion of the presentence report or other controverted matter,” explicitly

rule on the dispute or determine that a ruling is unnecessary because the matter will

not be considered in sentencing the defendant. If the district court fails to make an

express finding as to the disputed portion, remand for compliance with the rule




       2
         Brey cites to former Fed. R. Crim. P. 32(c)(3)(D), which was in effect from 1983 to
2002. See Fed. R. Crim. P. 32, advisory comm. notes, 1983 & 2002 Amends. As part of the
restyling of the Criminal Rules in 2002, the general rule of Rule 32(c)(3)(D), with some
amendment, was incorporated into current Rule 32(i)(3)(B). Id., 2002 Amend. We therefore
construe Brey’s challenge as under Rule 32(i)(3)(B).
       3
         The government contends that plain-error review applies because Brey did not object to
the court’s failure to make supporting factual findings at sentencing. Where a defendant raises
an objection for the first time on appeal, we ordinarily review for plain error only. United States
v. Peters, 403 F.3d 1263, 1270 (11th Cir. 2005). To be eligible for plain-error relief, the
defendant must show that (1) an error occurred, (2) the error was plain, and (3) the error affects
substantial rights. Id. at 1270-71. We do not decide whether plain-error review applies because
Brey has not shown that the district court erred, plainly or otherwise.
                                                7
             Case:
             Case:15-10164
                   15-10165     Date
                                DateFiled:
                                     Filed:05/16/2017
                                           09/21/2015     Page:
                                                          Page:10
                                                                8 of
                                                                   of15
                                                                      17


may be appropriate. See Shukwit v. United States, 973 F.2d 903, 905 (11th Cir.

1992).

      Here, the district court complied with Rule 32(i)(3)(B). The only disputed

portion of the PSR concerned what marijuana conversion ratio should apply to

ethylone. After hearing testimony from the experts and argument from the parties

relevant to that issue, the district court clearly resolved this dispute by adopting the

government’s favored 1:500 ratio and recalculating the PSR based on that ratio.

Thus, the court “rule[d] on the dispute” in accordance with Rule 32(i)(3)(B).

      Brey contends that he cannot meaningfully challenge, and we cannot

meaningfully review, the district court’s conclusion as to the applicable conversion

ratio because the court did not make any factual findings as to potency or discuss

how potency factored into its decision. See, e.g., United States v. Reid, 139 F.3d
1367, 1368 (11th Cir. 1998) (“We cannot engage in meaningful appellate review of

a sentence unless the district court sets out the facts underpinning the guidelines it

applied in fashioning the defendant’s sentence or the record plainly establishes

such facts.”). We disagree. The record shows that the court agreed with the

government that ethylone is most closely related to MDEA in chemical structure

and effect on the user. See U.S.S.G. § 2D1.1 cmt. n.6. On this basis, the court

concluded that MDEA’s 1:500 ratio should apply, despite the uncertainty regarding

ethylone’s potency. Brey simply disagrees with the court’s conclusion that the


                                           8
               Case:
               Case:15-10164
                     15-10165       Date
                                    DateFiled:
                                         Filed:05/16/2017
                                               09/21/2015        Page:
                                                                 Page:11
                                                                       9 of
                                                                          of15
                                                                             17


government met its burden of proof without presenting any evidence of ethylone’s

potency. We turn to that issue now.

                                               B.

       Brey argues that the district court clearly erred in determining that MDEA

was the most closely related substance to ethylone under Application Note 6 to

§ 2D1.1 because the government did not put forth any evidence establishing

ethylone’s potency.

       In considering issues under the Sentencing Guidelines, we review the district

court’s factual findings for clear error and its application of the sentencing

guidelines de novo. 4 United States v. Gupta, 572 F.3d 878, 887 (11th Cir. 2009).

For a factual finding to be clearly erroneous, we must be “left with the definite and

firm conviction that a mistake has been committed.” Id. (internal quotation marks

omitted). A district court’s choice between two permissible views of the evidence

cannot be clear error. United States v. Ndiaye, 434 F.3d 1270, 1305 (11th Cir.

2006).

       The government must prove a contested fact in the PSR that would increase

a defendant’s sentence by a preponderance of the evidence. Gupta, 572 F.3d at



       4
         Although we have not expressly held in a published opinion that a district court’s
determination of the “most closely related controlled substance” under Application Note 6 to
§ 2D1.1 is a factual finding reviewed only for clear error, the parties both urge that clear-error
review applies, and we agree.
                                                9
                Case: 15-10164
                      15-10165   Date Filed: 05/16/2017
                                             09/21/2015   Page: 12
                                                                10 of 17
                                                                      15


887.    The government must satisfy this burden with “reliable and specific

evidence.” Id. (internal quotation marks omitted).

       As explained above, when a drug is not specifically referenced in the drug-

quantity table under § 2D1.1(c), the district court is tasked with converting the

quantity of the controlled substance to its equivalent in marijuana by using the

marijuana equivalency of the “most closely related controlled substance referenced

in this guideline.” U.S.S.G. § 2D1.1 cmt. n.6 & n.8(A). To determine the most

closely related substance,

                the court shall, to the extent practicable, consider the
                following:

                (A)   Whether the controlled substance not referenced in
                      this guideline has a chemical structure that is
                      substantially similar to a controlled substance
                      referenced in this guideline.

                (B)   Whether the controlled substance not referenced in
                      this guideline has a stimulant, depressant, or
                      hallucinogenic effect on the central nervous system
                      that is substantially similar to the stimulant,
                      depressant, or hallucinogenic effect on the central
                      nervous system of a controlled substance
                      referenced in this guideline.

                (C)   Whether a lesser or greater quantity of the
                      controlled substance not referenced in this
                      guideline is needed to produce a substantially
                      similar effect on the central nervous system as a
                      controlled substance referenced in this guideline.

Id. cmt. n.6.


                                           10
              Case: 15-10164
                    15-10165     Date Filed: 05/16/2017
                                             09/21/2015     Page: 13
                                                                  11 of 17
                                                                        15


      Here, the district court did not clearly err in determining that ethylone is

most closely related to MDEA and so should carry the same conversion ratio of 1

gram of substance to 500 grams of marijuana. The government produced reliable

and specific evidence of the first two factors, chemical structure and effect on the

user, which Brey does not challenge.          Instead, Brey’s challenge rests on the

government’s failure to put forth any evidence of potency, without which, he

contends, the government did not meet its burden of proving the application of the

1:500 ratio with reliable and specific evidence.

      But Brey’s argument that the lack of evidence of potency is fatal to

government’s position—and the district court’s ultimate conclusion—is not

supported by the commentary to § 2D1.1. Application Note 6 does not impose an

absolute duty on the government to produce evidence about all three factors;

rather, it requires only that the district court consider the three factors “to the extent

practicable.” U.S.S.G. § 2D1.1 cmt. n.6 (emphasis added). The guidelines thus

recognize “that, in some circumstances, sentencing courts will be unable to match

substances under each of the factors.” United States v. Chowdhury, 639 F.3d 583,

586 (2d Cir. 2011). In short, the absence of specific and reliable evidence as to one

of the factors, such as potency, does not preclude a court from making a

determination as to the most closely related controlled substance under Application

Note 6. See id. (holding that the district court did not clearly err in substituting


                                           11
               Case: 15-10164
                     15-10165        Date Filed: 05/16/2017
                                                 09/21/2015       Page: 14
                                                                        12 of 17
                                                                              15


MDMA for the substance in question despite the “absence of a substance with a

substantially similar chemical structure, or reliable information regarding the

relative potency of the two substances” (internal citations omitted)).

       Given MDEA’s and ethylone’s similar chemical structure and effect on the

user, we are not left with a definite and firm conviction that the district court made

a mistake in finding that MDEA was the “mostly closely related controlled

substance” to ethylone under Application Note 6 to § 2D1.1, despite the lack of

evidence as to relative potency. 5 See U.S.S.G. § 2D1.1 cmt. n.6.

                                                C.

       Finally, Brey argues that the district court abused its discretion in admitting

the testimony of the government’s experts. We review for an abuse of discretion

the district court’s decisions as to the admissibility of expert testimony and the

reliability of an expert opinion. United States v. Frazier, 387 F.3d 1244, 1258

(11th Cir. 2004) (en banc).

       Rule 702 of the Federal Rules of Evidence controls the admission of expert

testimony. It provides that a qualified expert may testify in the form of an opinion

or otherwise if

       5
          Brey points to a decision by another district judge in the same district finding that a
1:200 ratio should apply to ethylone, but the evidence before the courts in the two cases differed,
and, in any event, the clear-error standard allows for courts to come to different conclusions as
long as the conclusions are supported by substantial evidence in the record, as they are here. We
emphasize that we do not hold generally that courts should apply a 1:500 ratio for ethylone.
Instead, we hold only that, based on the specific record in this case, the district court did not
clearly err in determining that MDEA was the appropriate substitute substance.
                                                12
              Case: 15-10164
                    15-10165    Date Filed: 05/16/2017
                                            09/21/2015   Page: 15
                                                               13 of 17
                                                                     15


                 (a) the expert’s scientific, technical, or other
              specialized knowledge will help the trier of fact to
              understand the evidence or to determine a fact in issue;
                 (b) the testimony is based on sufficient facts or data;
                 (c) the testimony is the product of reliable principles
              and methods; and
                 (d) the expert has reliably applied the principles and
              methods to the facts of the case.

Fed. R. Evid. 702. Thus, in considering the admissibility of expert testimony

under Rule 702, district courts must consider three basic requirements:

qualification, reliability, and helpfulness to the factfinder. Frazier, 387 F.3d at

1260.

        Here, the district court did not abuse its discretion by admitting the expert

testimony of government witnesses Dr. Willenbring and Dr. Prioleau. Brey does

not dispute that the experts were qualified. We also readily conclude that their

testimony was helpful to determine a fact in issue. Brey’s contention that only

potency was at issue is unpersuasive. To determine the “most closely related

controlled substance” to ethylone under Application Note 6, the district court was

required to consider, in addition to potency, whether ethylone had a chemical

structure and an effect on the user’s central nervous system that were similar to a

referenced substance. The expert testimony went directly to these two relevant

factors and was the basis for the government’s assertion that the 1:500 ratio should

apply. In other words, the expert testimony clearly was relevant and helpful to

determining a fact in issue.
                                          13
             Case: 15-10164
                   15-10165     Date Filed: 05/16/2017
                                            09/21/2015   Page: 16
                                                               14 of 17
                                                                     15


      The fact that Brey “stipulated” to the government’s position regarding

chemical structure and effect on the user does not, for several reasons, preclude the

court from hearing expert testimony regarding these factors. First, no formal

stipulation was entered into the record, so the government still needed to meet its

burden with reliable and specific evidence. Second, Brey’s “stipulation” was

weaker than the expert testimony, at least with respect to effect on the user.

Specifically, Brey admitted that ethylone had a similar effect on the central

nervous system to MDMA, MDEA, and methylone. But Dr. Prioleau’s testimony

focused on the substantial similarity between ethylone and MDEA, which is more

favorable to the government’s position. Third, “the accepted rule [is] that the

prosecution is entitled to prove its case free from any defendant’s option to

stipulate the evidence away.” Old Chief v. United States, 519 U.S. 172, 189, 117
S. Ct. 644, 654 (1997).       Finally, even if Brey’s stipulation was sufficiently

effective, the court still was required to determine the most closely related

referenced controlled substance to ethylone, which, in turn, requires some

familiarity with the substances that the court is supposed to compare. Here, the

district court indicated that it was unfamiliar with the substances, so the expert

testimony was helpful to the court in understanding the substances for purposes of

making a determination under Application Note 6.




                                         14
               Case: 15-10164
                     15-10165       Date Filed: 05/16/2017
                                                09/21/2015       Page: 17
                                                                       15 of 17
                                                                             15


       Nor did the experts testify as to matters outside of their expertise on issues

of potency, as Brey suggests. Dr. Willenbring limited his opinion on the articles

Brey filed to the portion he could comment on as a chemist. He stated three times

that potency was outside of his field and declined to speculate as to ethylone’s

potency. Dr. Prioleau testified only that there was no existing data for anyone to

reliably determine the potency of ethylone. Brey’s challenge to the reliability of

Dr. Prileau’s opinion is based on a misunderstanding of her testimony.

Dr. Prioleau testified that in vitro studies—conducted outside of a living

organism—are helpful to determine the possible effects a drug may have, but they

are not reliable for determining potency because potency depends on complex

interactions between multiple systems in the body. Consistent with this testimony,

Dr. Prioleau explained that her opinion about the expected effects of ethylone was

based on in vitro studies and that Brey’s proffered in vitro studies did not reliably

show potency.

       Overall, we find no abuse of discretion in the district court’s admission of

expert testimony from Dr. Willenbring and Dr. Prioleau.6

                                              III.

       In sum, we AFFIRM Brey’s sentence.
       6
          Brey also makes a passing reference that the government did not comply with its
disclosure obligations relating its experts because it failed to provide a copy of the in vitro
studies on which Dr. Prioleau based her opinion. Such a passing reference is insufficient to raise
the issue for appellate review. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th
Cir. 2014).
                                               15